On State’s Motion for Rehearing.
WOODLEY, Commissioner.
The original opinion is withdrawn.
Appellant was tried and convicted in the County Court of Scurry County for possessing whiskey for the purpose of sale in a dry area.
Trial was had before the same special judge and under the same circumstances as existed in Bates v. State, Tex.Cr.App., 248 S.W.2d 947.
As in the Bates case, the record does not show that the special judge was legally authorized to preside over the trial.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.